Title: To John Adams from Hendrick W. Gordon, 12 October 1813
From: Gordon, Hendrick W.
To: Adams, John



Dear Sir,
Boston 12th. October 1813—

Encouraged by your friendly disposition towards me, I now take the liberty to ask of you, in the most respectfull manner, a letter of recommendation to Richard Rush Esquire Comptroller of the Treasury, wherein you will be pleased to say whatever you can of me, in regard to my integrity and ability, & my fitness for the office of Collector of Direct Taxes for the County of Middlesex in this Commonwealth. Mr Rush does not make the appointments, yet his high reputation & influence with the Executive would almost insure me the place, if he were to interest himself for me. The Hone. Mr Wood of Wiscasset gave me a letter to Mr Rush some weeks since, and Mr Rush was kind enough to write me, “that if an oppertunity occurd he would Cheerfully add his good word for whatever it might go in my behalf”—Yet a letter from you might strengthen Mr Rush’s opinion of my qualifications, & enable him to say more in my favour than perhaps he otherwise could.
I understand the appointments will be made about the 20th of this month—
I have the honor to be, Dear Sir / Your most Obedient Servant.

H W Gordon.